233 F.2d 875
Joseph FUZIA, an infant by his guardian ad litem KatieRodenak and Julius Fuzia, Appellants,v.PENNSYLVANIA RAILROAD COMPANY, Appellee.
No. 357, Docket 23098.
United States Court of Appeals Second Circuit.
Argued May 15, 1956.Decided May 28, 1956.

Samuel Graff, New York City (Samuel Graff, Harry H. Lipsig and Joseph N. Friedman, New York City, of counsel), for appellants.
Conboy, Hewitt, O'Brien & Boardman, New York City (Joseph P. Allen, New York City, of counsel), for appellee.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The order is clearly interlocutory and not appealable.  Whether or not the New Jersey two-year Statute of Limitations, Title 48:12-151, New Jersey Revised Statutes, is applicable has not been decided nor has the case been tried on the merits.  All that is before us is an order granting defendant leave to file an amended answer.


2
Appeal dismissed.